—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 5, 2001 (People v Irizarry, 282 AD2d 483), affirming a judgment of the County Court, Orange County, rendered January 13, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Krausman, J. P., H. Miller, Schmidt and Crane, JJ., concur.